USCA4 Appeal: 21-4641      Doc: 35         Filed: 09/23/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4641


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANGELA GRIFFIN,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:19-cr-00346-BO-3)


        Submitted: September 15, 2022                               Decided: September 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Elisa Cyre Salmon, SALMON LAW FIRM, LLP, Lillington, North Carolina,
        for Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
        North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4641        Doc: 35        Filed: 09/23/2022      Pg: 2 of 5




        PER CURIAM:

               Angela Griffin pled guilty, pursuant to a written plea agreement, to bank fraud and

        aiding and abetting, in violation of 18 U.S.C. §§ 2, 1344, and the district court imposed a

        sentence of 12 months’ imprisonment. On appeal, Griffin raises an ineffective assistance

        of counsel claim, arguing that counsel misadvised her that probation was the most likely

        outcome in her case. Griffin also asserts that her guilty plea was involuntary because, she

        argues, the district court was required, under Fed. R. Crim. P. 11(b)(1)(I), to advise her that

        a probationary sentence was prohibited under 18 U.S.C. § 3561(a)(1). Finally, Griffin

        claims that the district court did not announce a nonmandatory condition of supervised

        release at sentencing, as required by United States v. Rogers, 1 and that the court failed to

        explain why it was imposing the nonmandatory conditions and did not consider her

        sentencing arguments. The Government responds that Griffin’s challenges fail on the

        merits and that her non-Rogers sentencing claims are barred by the appellate waiver in

        Griffin’s plea agreement. We affirm in part and dismiss in part.

               First, claims of ineffective assistance of counsel generally are not cognizable on

        direct appeal. United States v. Jordan, 952 F.3d 160, 163 n.1 (4th Cir. 2020). We review

        de novo ineffective assistance of counsel claims brought on direct appeal and will only

        grant relief if ineffective assistance conclusively appears on the record. United States v.

        Freeman, 24 F.4th 320, 326 (4th Cir. 2022) (en banc). “To establish an ineffective

        assistance of counsel claim, a defendant must show (1) that counsel’s performance was not


               1
                   961 F.3d 291, 296-99 (4th Cir. 2020).

                                                      2
USCA4 Appeal: 21-4641        Doc: 35          Filed: 09/23/2022       Pg: 3 of 5




        objectively reasonable and (2) that counsel’s deficient performance prejudiced [her].” Id.

        We have reviewed the record with these standards in mind and conclude that ineffective

        assistance does not appear on the face of the present record. Thus, Griffin’s claim is not

        cognizable on direct appeal.

               Next, Griffin challenges the voluntariness of her guilty plea. Because Griffin did

        not seek to withdraw her guilty plea, we review the adequacy of the Fed. R. Crim. P. 11

        hearing for plain error. United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016).

        “Under the plain error standard, [we] will correct an unpreserved error if (1) an error was

        made; (2) the error is plain; (3) the error affects substantial rights; and (4) the error seriously

        affects the fairness, integrity, or public reputation of judicial proceedings.” United States v.

        Harris, 890 F.3d 480, 491 (4th Cir. 2018) (internal quotation marks omitted).                   To

        demonstrate that an error was plain, Griffin must be able to show that “‘the settled law of

        the Supreme Court or this circuit establishes that an error has occurred’ or [that] other

        circuits are unanimous on the point.” United States v. Carthorne, 878 F.3d 458, 464 (4th

        Cir. 2017) (quoting United States v. Carthorne, 726 F.3d 503, 516 (4th Cir. 2013)).

               A district court must advise a defendant if the offense of conviction carries a

        mandatory minimum penalty. Fed. R. Crim. P. 11(b)(1)(I). Griffin was convicted of bank

        fraud under 18 U.S.C. § 1344, which does not have a statutory mandatory minimum

        sentence. See 18 U.S.C. § 1344 (requiring a fine of no more than $1,000,000, imprisonment

        of no more than 30 years, or both). And because bank fraud is a Class B felony, see 18

        U.S.C. § 3559(a)(2), Griffin was ineligible for a sentence of probation under 18 U.S.C.

        § 3561(a)(1).

                                                        3
USCA4 Appeal: 21-4641        Doc: 35         Filed: 09/23/2022     Pg: 4 of 5




                 Griffin asserts that her guilty plea was involuntary because the court did not advise

        her that she was ineligible for probation, which she contends effectively results in a

        mandatory minimum “active sentence of imprisonment.” Opening Br. at 15. She relies on

        United States v. Daiagi, 892 F.2d 31, 33 (4th Cir. 1989), wherein we concluded that, for

        the purposes of a motion by the government based on a defendant’s substantial assistance,

        a district court has authority to impose a sentence below the mandatory minimum or to

        impose probation when it would otherwise be prohibited by § 3561(a)(1). However, there

        was no substantial assistance motion in Griffin’s case, and Daiagi says nothing about the

        court’s obligation under Rule 11 to explain that a probationary sentence is not allowed. Cf.

        United States v. Anderson, 325 F. App’x 265, 266 (4th Cir. 2009) (per curiam) (“Daiagi is

        distinguishable because the court limited its holding to situations where the Government

        has made a substantial assistance motion.”). Moreover, the only circuit to have directly

        addressed the relationship between Rule 11 and § 3561(a)(1) has rejected Griffin’s

        argument. 2 Therefore, any error is not plain, and we will not disturb Griffin’s plea on this

        basis.




                 See United States v. Ladue, 866 F.3d 978, 981 (8th Cir. 2017) (rejecting
                 2

        defendant’s “contention that ineligibility for probation is a mandatory minimum penalty
        within the meaning of Rule 11(b)(1)(I)” (internal quotation marks omitted)). Similarly, the
        Tenth Circuit has held that where, as here, the statute of conviction does not require
        imprisonment because it provides a fine as an alternative, the more general prohibition on
        probation in § 3561(a)(1) cannot be read to require imprisonment. United States v. Elliott,
        971 F.2d 620, 622 (10th Cir. 1992); see 18 U.S.C. § 1344 (requiring a fine or
        imprisonment, “or both”). While we have previously rejected that argument in unpublished
        authority, see United States v. Greene, 92 F.3d 1183 (4th Cir. 1996) (per curiam)
        (unpublished table decision), the inescapable fact remains that Griffin was not subject to a
        (Continued)
                                                       4
USCA4 Appeal: 21-4641         Doc: 35     Filed: 09/23/2022     Pg: 5 of 5




              Finally, our review of the record reveals that the district court announced the

        nonmandatory condition requiring Griffin to support her dependents at sentencing,

        defeating her Rogers claim. Griffin’s remaining challenges to her sentence are barred by

        the valid appellate waiver in her plea agreement. See United States v. Archie, 771 F.3d

        217, 221 (4th Cir. 2014) (providing standard). We therefore dismiss Griffin’s appeal as to

        all issues within the scope of her valid appellate waiver and affirm the remainder of the

        judgment. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                             AFFIRMED IN PART,
                                                                             DISMISSED IN PART




        mandatory minimum term of imprisonment—as she claims—because the district court
        could have opted solely to fine her under her statute of conviction.

                                                    5